Citation Nr: 0938748	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-38 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1969 to July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.  

The reopened issue of entitlement to service connection for 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1990 decision, the RO denied 
service connection for depression.  

2.  Evidence submitted subsequent to the July 1990 RO 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the July 1990 RO decision that 
denied service connection for depression, which was the 
last final denial with respect to this issue, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  In the 
context of a claim to reopen, the Secretary must look at the 
bases for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In VA correspondence, dated in September 2004, VA informed 
the appellant of what evidence was required to substantiate 
the claim and of her and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that her 
claim was previously denied because she did not have a 
chronic neuropsychiatric condition (depression).  The Veteran 
was notified that any evidence which she submits must relate 
to this fact.  Although the September 2004 VCAA notice letter 
was not compliant with Dingess, the Veteran is not prejudiced 
by this defect.  An October 2006 statement of the case (SOC) 
correspondence informed the Veteran of the criteria for 
assignment of an effective date and disability rating in the 
event of award of service connection.

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable agency of 
original jurisdiction decision.  Because complete VCAA notice 
in this case was not provided prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  Nevertheless, the Veteran is not 
prejudiced in this regard because the case was readjudicated 
following the provision of notice compliant with Dingess.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and VA and 
private medical records and correspondence.  Additionally, 
the claims file contains the statements of the Veteran.  As 
noted in further detail in the Remand below, the Board has 
carefully reviewed the evidence and concludes that there has 
been identification of further available evidence not already 
of record, and VA has a duty to attempt to obtain such 
evidence once the claim has been reopened.

Legal criteria 
New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The Veteran's 
claim to reopen the claim for service connection for 
depression was received in June 2004.  As such, the amended 
provision is for application in this case and is set forth 
below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that she suffers from depression due to 
active service.  Historically, a July 1990 RO decision denied 
the Veteran's claim because there was no evidence of record 
of chronic depression.  At that time, the decision was also 
styled as a claim for a "nervous condition".  The Veteran 
was provided notice of the determination and his appellate 
rights, but did not file a substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302.  In June 2004, the Veteran 
submitted a claim to reopen her claim for service connection 
for "psychosis".  The Board notes that the Veteran did not 
have a previous claim for psychosis.  In a May 2006 statement 
(notice of disagreement), the Veteran indicated that she had 
never filed for psychosis, only for depression.  Therefore, 
the Board finds that the Veteran's June 2004 statement was a 
claim to reopen the previously denied claim of entitlement to 
service connection for depression.  The March 2005 RO rating 
decision on appeal denied the Veteran's claim, finding that 
new and material evidence had not been received.



Evidence at the time of the last final denial 

The evidence of record in July 1990, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs), and a VA examination report.  The STRs 
include several incidents where the Veteran complained of, or 
sought treatment for, depression or anxiety.
 
The STRs reflect that in October 1981, the Veteran complained 
of, or sought treatment for, fatigue.  At that time, it was 
noted in the STR that she had been having marital 
difficulties, was trying to get pregnant, and was being 
transferred to Turkey.  The examiner opined that she might 
have depression.  

In her report of medical history dated in July 1984, the 
Veteran denied ever being treated for a mental condition, but 
noted that she had had depression or excessive worry.  The 
July 1984 report of medical examination reflects a reported 
history of depression, excessive worry, and nervous trouble 
since the Veteran's divorce in 1982 or 1983.  

STRs dated in August 1984 reflect that the Veteran presented 
with a history of "crying spells" usually associated with 
premenstrual syndrome.  The impression was chronic depression 
and passive dependent personality.  

STRS dated in March 1986 reflect that the Veteran was seen at 
the military's mental health clinic for adjustment disorder 
with slightly depressed mood.  The STRs reflect she had a 
stressful situation due to work , her weight , her inability 
to be promoted, marital problems, and a 2 hour daily commute.

STRs dated in June and July 1987 reflect the Veteran was seen 
on several occasions for depressed mood which was secondary 
to marital problems and occupation problems.  The record 
reflects both denial and admittance of suicidal ideation by 
the Veteran.  

A January 1988 STR reflects that the Veteran complained of 
mood swings.

STRs dated in April 1988 reflect that the Veteran complained 
of increasing marital discord and feelings of anxiety and 
depression and low self esteem.  The diagnosis was partner 
relational problem, with a recommendation that she attend 
women's group meetings.  The STRs reflect that she attended 
numerous meetings relating to marital problems and abuse.

An STR dated in July 1988 reflects that the Veteran had a 
diskectomy of the lumbar and secondary depression which was 
stable.   

In her report of medical history for retirement purposes, 
dated in April 1989, the Veteran denied every being treated 
for a mental condition, but noted that she had had depression 
or excessive worry.  

The evidence of record at the time of the last final denial 
also included a VA examination report dated in both October 
and November 1989.  The report states, in part, 
the [Veteran has] a past history of major 
depressive episode with positive suicidal 
ideations approximately 3 years ago.  She 
apparently underwent some crisis intervention, 
as well as some follow-up psychotherapy for 
about a one year period, terminating 
approximately 4 months ago.  While she does 
not officially meet significant criteria for 
diagnosis of major depressive episode, it is 
my feeling that this patient has the recent 
life stressors, turbulent domestic 
relationship, and is exhibiting 
circumstanciality (sic), which might be 
consistent with a possible recurrence of her 
major depression sometime in the near future.  
. . . .  I have given her the name and number 
of the local mental health center and 
recommended that she contact them for some 
group activity and other supportive 
psychotherapy in her transition to civilian 
life.   

Evidence since last final denial

The evidence received into the record since the last final 
denial of service connection consists of VA medical treatment 
records, private medical treatment records from Dr. W.W., 
private medical correspondence from Dr. M.S., and the 
statements of the Veteran.

VA medical records dated in November 2004, February 2005, 
July 2006, August 2006, September 2006, and October 2006 
reflect that the Veteran sought treatment for, or complained 
of, depression and was diagnosed with major depressive 
disorder, recurrent. 

VA records, dated in November 2004, reflect the Veteran was 
prescribed the medication, Paxil.  

A VA medical progress note, dated in August 2006, reflects 
the Veteran had previously been seen for psychotherapy in 
March 2005 and wished to resume therapy.  

The evidence of record includes private treatment records, by 
Dr. W.W., from February 2003 to October 2004.  The records, 
which span the treatment from initial in-take to termination 
of treatment, indicate a diagnosis of adjustment disorder 
with depressed mood and mixed anxiety, and reflect that the 
Veteran reported being depressed since childhood.  The Board 
notes that the records do not contain any identifying data as 
to the full name of the doctor (PhD), or the name or 
location, of the doctor's practice.  However, in considering 
whether to reopen a claim, VA must assume the credibility of 
evidence which supports the Veteran's claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record also includes correspondence from Dr. 
M.S., dated in November 2006, which reflects that the Veteran 
has been a patient of Dr. M.S.'s internal medicine practice 
since 1994.  The letter reports that the Veteran has had 
chronic problems with anxiety and depression since 1994 and 
is currently treated with Paxil.

The VA and private medical records are new as they were not 
previously of record and are neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial.  In addition, they are material as they raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  The Veteran's claim was denied in July 
1990 because she did not have a diagnosis of major 
depression.  It is important to note that at the time of the 
1989 VA examination, the examiner opined that the Veteran 
might have a possible recurrence of her major depression 
sometime in the future.  The Veteran has provided evidence 
indicating such a recurrence.  

The Board finds that the evidence added to the record since 
the last final denial, when considered in conjunction with 
the record as a whole, is not cumulative or redundant of 
evidence previously of record and previously considered, and 
that the additional evidence does raise a reasonable 
possibility of substantiating the claim.  As such, new and 
material evidence has been received to reopen the claim.  


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
depression, the claim is reopened, and the appeal is allowed 
to this extent.


REMAND

Having reopened the Veteran's claim, the VA must now 
determine whether the reopened claim of entitlement to 
service connection for depression may be granted on the 
merits, de novo.  Under the VCAA, VA has a duty to assist the 
Veteran in the development of a claim.  This includes 
assisting the Veteran in procuring relevant treatment records 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board finds that further 
development of the record is needed prior to appellate 
consideration of the reopened claim.

In her VA Form 9, dated in December 2006, the Veteran avers 
that she received counseling at a South Carolina clinic from 
1989 to 1994.  No pertinent treatment records are associated 
with the claims file, and the Veteran has not provided 
specific information as to the facility at which she received 
treatment.  Although she avers that her counseling records 
should be in her military service records, the Board notes 
that the Veteran separated from service in July 1989; 
therefore, subsequent treatment records would not be in her 
STRs.  The Board finds, that after receiving clarifying 
information from the Veteran, VA should attempt to obtain any 
such pertinent records.  

As noted above, the evidence of record includes private 
medical correspondence from Dr. M.S. indicating treatment 
from 1994 to at least 2006; however, the Board notes that no 
treatment records from Dr. M.S are associated with the claims 
file.  The Board finds that VA should attempt to obtain any 
such pertinent medical records.

In addition, although the medical evidence of record reflects 
a diagnosis of major depression, there is conflicting 
evidence as to the etiology of the Veteran's alleged 
depression.  The records of Dr. W.W. reflect that the Veteran 
reported she suffered from depression in childhood.  The VA 
records reflect that the Veteran reported that she began 
having depression in the Air Force.  Various records have 
described her depression as secondary to back surgery, 
marital problems, employment problems, and life stressors. 

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that a VA examination and opinion regarding 
the extent and etiology of any diagnosed depression, would 
further assist the Board in developing a more complete 
picture of the Veteran's disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she identify the dates of treatment, and 
complete address, for the clinic in South 
Carolina, from which she received 
counseling between 1989 and 1994, and the 
complete name and address of the office 
of Dr. W.W., from whom she received 
treatment from February 2003 to October 
2004, on a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information.  Inform the Veteran to 
complete additional VA Forms 21-4142 for 
any other medical care providers, to 
include Dr. M.S., or employers who may 
possess additional records referable to 
treatment regarding her mental 
disabilities.  

After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file the Veteran's complete treatment 
reports from all sources identified.  

2.  Schedule the Veteran for a VA 
psychiatric examination to identify all 
current psychiatric disabilities.  The 
claims file should be reviewed in 
conjunction with the examination and the 
examination report should reflect that 
such review occurred.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

The examiner is requested to opine as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any psychiatric disorder(s), including 
depression, is/are related to service on 
any basis, or if pre-existing service, 
was/were aggravated thereby. The 
examination and the report thereof should 
be in accordance with DSM-IV.

3.  Thereafter, adjudicate the reopened 
claim considering all evidence.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and her 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


